April 2, 2004


Mr. Randall L. Brim
Singleton Cooksey & Hanson LLP
6363 Woodway, Ste. 610
Houston, TX 77057
Mr. Jerry A. Pusch
Pusch Lowery & Gilcrease
2701 Louisiana
Houston, TX 77006

RE:   Case Number:  02-1008
      Court of Appeals Number:  06-01-00097-CV
      Trial Court Number:  96-52431

Style:      STORAGE & PROCESSORS, INC. AND LEONEL GUERRERO
      v.
      RAMON REYES

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above referenced cause.  Justice Jefferson not sitting.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Ms. Linda Rogers |